Case 2:20-cv-06234-DSF-JPR Document 21 Filed 09/02/20 Page 1 of 2 Page ID #:182




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    ENRIQUE ALEJANDRO                     CV 20-6234 DSF (JPRx)
    SANCHEZ-ESTRADA,
        Plaintiff,                        Order DENYING Motion to
                                          Remand (Dkt. No. 11)
                     v.

    KIEWIT POWER
    CONSTRUCTORS, CO.,
        Defendant.



       Defendant Kiewit Power Constructors, Co. removed this case on the
    basis of diversity jurisdiction. There is no dispute that the parties are
    diverse, but Plaintiff Enrique Alejandro Sanchez-Estrada argues that
    Defendant has not established by a preponderance of the evidence that
    the amount in controversy exceeds $75,000. The Court deems this
    matter appropriate for decision without oral argument. See Fed. R.
    Civ. P. 78; Local Rule 7-15. The hearing set for September 14, 2020, is
    removed from the Court’s calendar.

       The Court finds, by a preponderance of the evidence, that the
    amount in controversy exceeds $75,000. “The amount in controversy is
    simply an estimate of the total amount in dispute, not a prospective
    assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc.,
    627 F.3d 395, 400 (9th Cir. 2010). As in this case, “when the defendant
    relies on a chain of reasoning that includes assumptions to satisfy its
    burden of proof, the chain of reasoning and its underlying assumptions
    must be reasonable ones.” LaCross v. Knight Transp. Inc., 775 F.3d
    1200, 1202 (9th Cir. 2015).
Case 2:20-cv-06234-DSF-JPR Document 21 Filed 09/02/20 Page 2 of 2 Page ID #:183



       In short, this is a disability discrimination case where Plaintiff
    claims he was injured at work and then terminated rather than having
    his injury-related disability accommodated. In its opposition to the
    motion to remand, Defendant relies on Plaintiff’s demand for pain and
    suffering damages, punitive damages, and attorney’s fees to show the
    amount in controversy exceeds $75,000. The Court finds the evidence
    provided by Defendant of amounts awarded in other disability
    discrimination/accommodation cases is sufficient to meet its burden.
    Defendant is not required to show that Plaintiff is actually likely to
    recover more than $75,000. It is only required to show that the total
    amount in dispute – that is, the amount that Plaintiff could reasonably
    be thought to be seeking – exceeds $75,000. That burden is easily met
    here.

       The motion to remand is DENIED.

       IT IS SO ORDERED.



    Date: September 2, 2020             ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       2
